                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


  ADRIAN DELK,                                    )
                                                  )
          Petitioner,                             )
                                                  )        No. 2:17-cv-02062-TLP-tmp
  v.                                              )
                                                  )
  GRADY PERRY,                                    )
                                                  )
         Respondent.                              )


          ORDER DENYING CERTIFICATE OF APPEALABILITY,
 CERTIFYING THAT AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH, AND
      DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL


       Petitioner filed a Notice of Appeal related to this Court’s order denying certain motions

entered on February 22, 2019. (See ECF No. 85.) He now moves for a Certificate of

Appealability. (ECF No. 87.) For the reasons below, Petitioner’s motion is DENIED.

                                      LEGAL STANDARD

       Under 28 U.S.C. § 1291, courts of appeals have jurisdiction only over “final decisions of

the district courts . . . .” An appeal taken from a nonfinal order is beyond the appellate court’s

jurisdiction and must be dismissed. See Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742 (1976);

Knafel v. Pepsi Cola Bottlers of Akron, Inc., 850 F.2d 1155, 1158 (6th Cir. 1988). Knafel defines

a final judgment as “one which ends the litigation on the merits and leaves nothing for the court to

do but execute the judgment.” 850 F.2d at 1159 (citations omitted).

                                           ANALYSIS

       The order Petitioner seeks to appeal denied his Motion to Vacate Judgment, Motion to

Release Petitioner, Motion for a Hearing, and Motion for Leave to Amend. (See ECF No. 82.)
Here, as in Knafel, the order from which Petitioner appeals was not certified as a final order under

Rule 54(b) of the Federal Rules of Civil Procedure, nor is it otherwise appealable as a collateral

order. Additionally, this Court did not certify the order as an interlocutory order under 28 U.S.C.

§ 1292.

       All that said, Petitioner’s habeas petition remains pending and awaiting determination. No

final or appealable order or judgment exists. Because there is no appealable order in this case, the

appeal is without any jurisdictional foundation.

       A petitioner proceeding under 28 U.S.C. § 2254 may not take an appeal unless a circuit or

district judge issues a Certificate of Appealability (“COA”). 28 U.S.C. § 2253(c)(1); Fed. R. App.

P. 22(b)(1). A COA may issue only if the petitioner has made a substantial showing of the denial

of a constitutional right, and the COA must indicate the specific issue or issues that satisfy the

required showing. 28 U.S.C. §§ 2253(c)(2)–(3). A “substantial showing” is made when the

petitioner demonstrates that “reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that the issues presented were

‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322,

336 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)); Henley v. Bell, 308 F. App’x

989, 990 (6th Cir. 2009) (per curiam) (holding a prisoner must demonstrate that reasonable jurists

could disagree with the district court’s resolution of his constitutional claims or that the issues

presented warrant encouragement to proceed further).

       In this case, there can be no question that the appeal is without jurisdictional foundation

because the Court has not entered a final order. Because the appeal is improper, the Court DENIES

a COA.




                                                   2
                                         CONCLUSION

       For the reasons above, the Court DENIES Petitioner’s Motion for a Certificate of

Appealability. The Court further CERTIFIES, under Federal Rule of Civil Procedure 24(a), that

any appeal in this matter would not be taken in good faith. Leave to appeal in forma pauperis is

DENIED.1

       SO ORDERED, this 30th day of July, 2019.

                                               s/Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE




1
 Petitioner must pay the full $505 appellate filing fee or file a motion to proceed in forma pauperis
and supporting affidavit in the Sixth Circuit Court of Appeals within thirty (30) days of the date
of entry of this order. See Fed. R. App. P. 24(a)(5).
                                                 3
